                              Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 1 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                            Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint
    EXHIBIT   DESCRIPTION OF EXHIBITS                                   MARKED      RECEIVED      WITNESS   EXHIBITS
    NUMBER                                                              FOR I.D.    IN                      SENT INTO
                                                                                    EVIDENCE                JURY (date &
                                                                                                            time)
              U.S. State Department Designation of Iran as State        12/3/2018   Preadmitted   Levitt
              Sponsor of Terrorism, current:                                        11/27/2018    Oates
  PX-1
              State Department list of four designated State Sponsors
              of Terrorism, including Iran, as of January 19, 1984.
              Executive Order 12947, dated January 25, 1995:            12/3/2018   Preadmitted   Levitt
  PX-2        Includes an Annex designating Hezbollah as a                          11/27/2018
              Specially Designated Terrorist (“SDT”).
              U.S. State Department Notification, current:              12/3/2018   Preadmitted   Levitt
              State Department list of Foreign Terrorist                            11/27/2018
  PX-3
              Organizations (“FTOs”), including Hezbollah as of
              October 8, 1997.
              U.S. Treasury Department Press Notification, dated        12/3/2018   Preadmitted   Levitt
              November 2, 2001:                                                     11/27/2018
  PX-4
              Notification of designation of Hezbollah as a Specially
              Designated Global Terrorist (“SDGT”).
              U.S. Treasury Department Press Notification,              12/3/2018   Preadmitted   Levitt
              dated October 25, 2007:                                               11/27/2018
              Notification of designation by the State Department
              of the Islamic Revolutionary Guard Corps (“IRGC”)
              and the Iranian Ministry of Defense and Armed
  PX-5        Forces Logistics; and the designation by the Treasury
              Department of the IRGC-Qods Force (“IRGC-QF”),
              Iran’s state-owned Banks Melli, Mellat, and Saderat,
              and three individuals affiliated with Iran’s Aerospace
              Industries Organization.
                             Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 2 of 28
Government                               TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                                     Civil No. 16-cv-00232 (CKK)
Defendant                                ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                  MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                             FOR I.D.    IN                         SENT INTO
                                                                                  EVIDENCE                   JURY (date &
                                                                                                             time)
             U.S. Treasury Department Press Notification,             12/3/2018   Preadmitted   Levitt
             dated October 13, 2017:                                              11/27/2018
   PX-6
             Notification of designation of the IRGC for providing
             support to the IRGC-QF.
             Executive Order 13438, dated July 19, 2007:                          Preadmitted
             Executive Order authorizing designation of persons or                11/27/2018
   PX-7
             entities that committed, or provided support for, acts
             of violence in Iraq.
             U.S. Treasury Department Press Notification,             12/3/2018   Preadmitted   Levitt
             dated January 9, 2008:                                               11/27/2018
             Notification of the designation by the Treasury
   PX-8
             Department of certain individuals associated with
             Iran-sponsored terrorist networks whose aims are to
             attack Coalition forces in Iraq.
             U.S. Treasury Department Press Notification,             12/3/2018   Preadmitted   Oates
             dated September 16, 2008:                                            11/27/2018    McIntyre
             Press notification of the designation by the Treasury
   PX-9
             Department of certain individuals, some of whom are
             based in Iran or Iraq, who planned or provided
             support for attacks against Coalition forces in Iraq.
             U.S. State Department Notification, dated June 26,       12/3/2018   Preadmitted   Levitt
             2009:                                                                11/27/2018
   PX-10     Notification that on June 24, 2009, the State
             Department designated Kata’ib Hezbollah as an FTO
             and SDGT.


                                                                      2
                             Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 3 of 28
Government                               TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                                ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                 MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                            FOR I.D.    IN                         SENT INTO
                                                                                 EVIDENCE                   JURY (date &
                                                                                                            time)
             U.S. Treasury Department Press Notification,            12/3/2018   Preadmitted   Levitt
             dated July 2, 2009:                                                 11/27/2018
             Notification of the designation by the Treasury
             Department of an advisor to Qasem Soleimani,
   PX-11     commander of the IRGC-QF, which is responsible for
             providing lethal support to Kata’ib Hezbollah and
             other Iraqi Shi’a militia groups that target and kill
             Coalition forces.

             U.S. Treasury Department Press Notification,                        Preadmitted
             dated August 3, 2010:                                               11/27/2018
   PX-12     Notification of Executive Order 13224 designations
             targeting four IRGC-QF senior officers and other
             Iranian actors for providing support to Hezbollah.
             U.S. Treasury Department Press Notification,                        Preadmitted
             dated November 8, 2012:                                             11/27/2018
             Press notification of Executive Order 13224
   PX-13
             designations targeting Kata’ib Hezbollah supporters
             as SDGTs; and Executive Order 13382 designations
             targeting the IRGC’s support network.
             Government of Iraq - Intelligence Report, dated
             July 2001:
   PX-14     Translation of document describing influx of Iranian
             weapons.



                                                                     3
                          Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 4 of 28
Government                           TIMOTHY KARCHER, et al.,
Plaintiff                                    VS.                                Civil No. 16-cv-00232 (CKK)
Defendant                            ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                         MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                    FOR I.D.    IN                         SENT INTO
                                                                         EVIDENCE                   JURY (date &
                                                                                                    time)
             Government of Iraq - Intelligence Report, date of
             translation, April 7, 2005:
   PX-15
             Translation of document describing activities of
             IRGC-QF.
             Director of National Intelligence Threat                    Preadmitted
             Assessment, dated February 2, 2006:                         11/27/2018
             Report on Iran’s provision of weapons and training to
   PX-16
             Iraqi Shi’a militant groups to enable anti-Coalition
             attacks, including Explosively Formed Penetrator
             (“EFP”) attacks.
             Defense Intelligence Agency Report, dated February          Preadmitted
             28, 2006:                                                   11/27/2018
   PX-17
             Report noting Iran’s provision of lethal aid to Iraqi
             Shi’a insurgents to combat Coalition goals.
             State Department - Country Reports on Terrorism 12/3/2018   Preadmitted   Levitt
             for the years 2006 through 2012:                            11/27/2018
             Reports describing Iran’s responsibility for attacks on
   PX-18     Coalition forces; also describes Hezbollah’s provision
             of training to Iraqi Shi’a militants on the use of EFPs
             and the resulting increase in EFP attacks throughout
             the time period.
             Report of the Office of the Director of National            Preadmitted
             Intelligence, dated January 2007:                           11/27/2018
   PX-19     Report noting that “Iranian lethal support for select
             groups of Iraqi Shi’a militants clearly intensifies the
             conflict in Iraq.”

                                                             4
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 5 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                              MARKED       RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                         FOR I.D.     IN                         SENT INTO
                                                                               EVIDENCE                   JURY (date &
                                                                                                          time)
             Report by U.S. Director of National Intelligence,                 Preadmitted
             dated August 2007:                                                11/27/2018
   PX-20     Report noting Iran’s provision of funding, weaponry,
             and training to Iraqi Shi’a militants resulting in
             increase in EFPs attacks.
             Benchmark Assessment Report to Congress, dated                    Preadmitted
             September 14, 2007:                                               11/27/2018
             Benchmark assessment noting Iran’s continued
             supply to Shi’a extremist groups of training, funding,
   PX-21
             and weapons, including rockets, mortars, and EFPs,
             and which had been on an upward trajectory and
             accounted for an increasing percentage of U.S.
             combat deaths.
             U.S. Treasury Department Press Notification, dated 12/3/2018      Preadmitted   Levitt
             June 16, 2010:                                                    11/27/2018
   PX-22
             Notification of the designation of Ali Jafari under
             Executive Order 13382.
             U.S. Treasury Department Press Notification, dated 12/3/2018      Preadmitted   Levitt
             October 11, 2011:                                                 11/27/2018
   PX-23
             Notification of the designation of Qasem Soleimani
             and Abdul Reza Shahlai as SDGTs.
             Federal Register, Vol. 60, No. 16 at 5084-5086, dated 12/3/2018   Preadmitted   Levitt
             January 25, 1995:                                                 11/27/2018
   PX-24     Office of Foreign Assets Control notice of blocking
             pursuant to E.O. 12947, designating Hassan Nasrallah
             and Imad Mughniyeh as SDTs.

                                                                  5
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 6 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                              MARKED       RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                         FOR I.D.     IN                         SENT INTO
                                                                               EVIDENCE                   JURY (date &
                                                                                                          time)
             U.S. Treasury Department Press Notification, dated 12/3/2018      Preadmitted   Levitt
             May 16, 2018:                                                     11/27/2018
   PX-25     Notification of the designation of Hassan Nasrallah as
             an SDGT.

             U.S. Treasury Department Designation List, dated 12/3/2018        Preadmitted   Levitt
             October 12, 2001:                                                 11/27/2018
   PX-26
             Notification of the designation of Imad Mughniyeh as
             an SDGT.
             U.S. Treasury Department Press Notification, dated 12/3/2018      Preadmitted   Levitt
             September 13, 2012:                                               11/27/2018
   PX-27
             Notification of the designation of Mustafa Badreddine
             as an SDGT.
             Joint Publication 3-15.1, Counter-Improvised                      Preadmitted
             Explosive Device Operations, dated January 9,                     11/27/2018
             2012:                                                             SEALED
   PX-28     Published guidance regarding counter-IED operations
             prepared under direction of the Chairman of the Joint
             Chiefs of Staff for use by combatant commanders and
             joint force commanders.
             Video of Hezbollah Secretary-General Hassan           12/3/2018   Demo Only     Levitt
   PX-29
             Nasrallah, taken on February 23, 2006.                            12/3/2018
             Information Paper – Subject: Summary of Seven                     Preadmitted
   PX-30     IRGC-QF Detainees, undated.                                       11/27/2018



                                                                  6
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 7 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                              MARKED       RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                         FOR I.D.     IN                         SENT INTO
                                                                               EVIDENCE                   JURY (date &
                                                                                                          time)
             Operation Iraqi Freedom Significant Activity
             (“SIGACT”) Reports Rollup, dated June 1, 2004 -
             September 16, 2005:
   PX-31
             Data on attacks in Iraq, including by region,
             casualties, and injuries.

             U.S. Secretary of Defense Memo, dated November        12/3/2018   Preadmitted   Oates
             7, 2006:                                                          11/27/2018
   PX-32     Memo from Secretary of Defense to Chairman of the
             Joint Chiefs of Staff regarding Iran’s involvement in
             Iraq.
             U.S. Army Criminal Investigations Command –                       Preadmitted
   PX-33     10th Military Police Battalion Memorandum                         11/27/2018
             (unredacted, filed under seal), dated July 6, 2009.               SEALED
             U.S. Army Report Pursuant to AR 15-6 (partially                   Preadmitted
             unredacted, filed under seal), dated February 14,                 11/27/2018
   PX-34     2007:                                                             SEALED
             Army investigative report for January 20, 2007
             Karbala attack.
             U.S. Department of Defense Report on Iraq, dated                  Preadmitted
             March 2007:                                                       11/27/2018
             Report regarding situation in Iraq and Iran’s role in
   PX-35
             supplying Shi’a extremist groups with EFPs for use in
             attacks against Coalition forces.



                                                                  7
                             Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 8 of 28
Government                                TIMOTHY KARCHER, et al.,
Plaintiff                                         VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                                 ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                   MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                              FOR I.D.   IN                         SENT INTO
                                                                                  EVIDENCE                   JURY (date &
                                                                                                             time)
             U.S. Department of Defense Report on Iraq, dated                     Preadmitted
             September 2007:                                                      11/27/2018
             Report regarding situation in Iraq and the intensifying
   PX-36
             provision of weapons, funding, and training by the
             IRGC-QF to Shi’a militants, leading to a dramatic
             rise in EFP attacks.
             U.S. Department of Defense Report on Iraq, dated                     Preadmitted
             December 2008:                                                       11/27/2018
   PX-37     Report regarding situation in Iraq and Iran’s role in
             harboring leaders of Shi’a militant groups planning to
             return to Iraq to resume attacks on Coalition forces.
             U.S. Department of Defense Report on Iraq, dated                     Preadmitted
             December 2009:                                                       11/27/2018
   PX-38
             Report regarding situation in Iraq and Iran’s role in
             providing funding and lethal aid to Shi’a groups.
             U.S. Department of Defense Briefing, dated April                     Preadmitted
             2010:                                                                11/27/2018
   PX-39     Briefing on Iran’s provision of weapons, including
             EFPs, and training to Iraqi Shi’a militant groups.

             U.S. Department of Defense Analysis, dated March                     Preadmitted
             2012:                                                                11/27/2018
             Analysis of theater experience in Operation Iraqi
   PX-40
             Freedom and Operation New Dawn; includes
             analyses performed on IEDs and EFPs.


                                                                       8
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 9 of 28
Government                             TIMOTHY KARCHER, et al.,
Plaintiff                                      VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                              ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                             MARKED       RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                        FOR I.D.     IN                         SENT INTO
                                                                              EVIDENCE                   JURY (date &
                                                                                                         time)
             U.S. Central Command Report:                         12/6/2018   Preadmitted   Lutz
             Chart of Operation Iraqi Freedom EFP detonations and             11/27/2018
             casualties between July 2005 – December 2011
   PX-41
             produced on December 13, 2012 in response to an
             Osen LLC Freedom of Information Act (“FOIA”)
             request.
             U.S. Central Command Reports:                                    Preadmitted
             Summaries of weapons caches discovered in Iraq and               11/27/2018
   PX-42     Explosive Ordnance Disposal assessments between
             September 19, 2007 – December 31, 2007; includes
             seizure of EFPs.
             U.S. Central Command Reports:                                    Preadmitted
             Storyboards of weapons caches discovered in Iraq                 11/27/2018
   PX-43     between October 2, 2007 – September 9, 2008;
             documents seizure of various Iranian munitions in
             Iraq, such as EFPs.
             Department of Defense Video Imagery
             Distribution System Images, dated February 26,
   PX-44     2007 – January 5, 2009:
             Images of weapons cache discovered in Iraq,
             including EFPs.
             Department of Defense Video Imagery
             Distribution System Images, dated July 11, 2011:
   PX-45
             Video of Improvised Rocket-Assisted Munitions
             (IRAMs) discovered in Iraq.


                                                                 9
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 10 of 28
Government                                TIMOTHY KARCHER, et al.,
Plaintiff                                         VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                                 ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                   MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                              FOR I.D.   IN                         SENT INTO
                                                                                  EVIDENCE                   JURY (date &
                                                                                                             time)
             Combined Joint Task Force Troy (“CJTF Troy”) 12/6/2018               Preadmitted   Lutz
   PX-46     Handbook, dated September 6, 2007:                                   11/27/2018
             Handbook on IEDs; includes descriptions of EFPs.
             49th Armored Division Officer Personnel
   PX-47     Development       report,     “Force     Protection
             Operations,” dated March 2004.
             CJTF Troy Report, dated November 21, 2009:          12/6/2018        Preadmitted   Lutz
   PX-48     Report on countering IEDs in Iraq.                                   11/27/2018
                                                                                  SEALED
             Joint Improvised Explosive Device Defeat                             Preadmitted
   PX-49     Organization (“JIEDDO”) Report, dated 2008:                          11/27/2018
             Briefing on threat presented by IEDs and EFPs.
             JIEDDO Report, dated July 2009:                                      Preadmitted
   PX-50     Briefing on global threat presented by IEDs; includes                11/27/2018
             EFPs as an area on which to focus.                                   SEALED
             JIEDDO Report, dated August 22, 2010:                                Preadmitted
             Briefing on threat presented in Iraq and Afghanistan by              11/27/2018
   PX-51
             IEDs; notes they are utilized by Shi’a militia with                  SEALED
             Iranian support.
             JIEDDO Report, undated:                                              Preadmitted
   PX-52     Report on counter-IED operations.                                    11/27/2018
                                                                                  SEALED
             U.N. Mine Action Service of the Department of
             Peacekeeping Operations, Improvised Explosive
   PX-53
             Device Lexicon, dated July 1, 2016:
             UN lexicon for IEDs.

                                                                       10
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 11 of 28
Government                             TIMOTHY KARCHER, et al.,
Plaintiff                                      VS.                                  Civil No. 16-cv-00232 (CKK)
Defendant                              ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                             MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                        FOR I.D.    IN                         SENT INTO
                                                                             EVIDENCE                   JURY (date &
                                                                                                        time)
             Deputy Chief of Staff for Intelligence (DCSINT)     12/4/2018   Preadmitted   Barker
             Handbook on Improvised Explosive Devices, dated                 11/27/2018
   PX-54
             July 2006:                                                      SEALED
             Handbook on IEDs; includes description of EFPs.
             Declassified Detainee Document re Laith Khazali,                Preadmitted
   PX-55
             dated May 3, 2007.                                              11/27/2018
             Declassified Detainee Document re Qais Khazali,                 Preadmitted
   PX-56
             dated May 31, 2007.                                             11/27/2018
             Declassified Detainee Document re Qais Khazali,                 Preadmitted
   PX-57
             dated August 13, 2007.                                          11/27/2018
             Video of Test Fire of EFP, published online on                  Admitted      Barker
   PX-58
             August 24, 2015.                                                12/4/2018     Phelps
             Video by Special Group, dated September 22, 2007:
   PX-59
             Shows EFP attack on a U.S. military vehicle.
             Video instruction manual by Hezbollah, seized by                Admitted      Lutz
   PX-60     Israeli forces in May 2003:                                     12/6/2018
             Shows instructions for assembling EFPs.
             Excerpt of Hezbollah Training Video for                         Admitted      McIntyre
   PX-61     Kidnapping Operations, undated.                                 12/11/2018

             U.S. Bureau of Alcohol, Tobacco, Firearms and
             Explosives Law Enforcement Guide to Explosives
   PX-62     Incident Reporting:
             Description of military explosives.



                                                                 11
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 12 of 28
Government                               TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                                ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                  MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                             FOR I.D.   IN                         SENT INTO
                                                                                 EVIDENCE                   JURY (date &
                                                                                                            time)
             U.S. Central Command SIGACT Reports, dated                          Admitted
             between 2004-2009:                                                  12/11/2018
   PX-63     Compendium of approximately thirty initial
             investigatory findings of U.S. military forces serving
             in Iraq.
             Birth Certificate of Johnny Washburn.
   PX-64
             Multi-National Force – Iraq (“MNF-I”) Report on                     Admitted      Oates
             EFPs, dated February 11, 2007:                                      12/6/2018     Lutz
             Briefing on how Iran supplies Iraqi extremist groups
   PX-65
             with EFPs, TNT, 81mm mortar rounds, Misagh-1 Man
             Portable Air Defense System, and Rocket Propelled
             Grenades to enable attacks against Coalition forces.
             MNF-I Redacted Intelligence Report on Detainees,                    Preadmitted
             date range Spring 2007-early 2008:                                  11/27/2018
   PX-66
             Debriefing of detainee under Coalition forces control
             regarding training in Iran.
             MNF-I Redacted Intelligence Report on Detainees,                    Preadmitted
             date range Spring 2007-early 2008:                                  11/27/2018
   PX-67     Debriefing of detainee under Coalition forces control
             regarding training in Iran.

             MNF-I Redacted Intelligence Report on Detainees,                    Preadmitted
             date range Spring 2007-early 2008:                                  11/27/2018
   PX-68
             Debriefing of detainee under Coalition forces control
             regarding training in Iran.

                                                                      12
                             Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 13 of 28
Government                                TIMOTHY KARCHER, et al.,
Plaintiff                                         VS.                                     Civil No. 16-cv-00232 (CKK)
Defendant                                 ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                    MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                               FOR I.D.   IN                         SENT INTO
                                                                                   EVIDENCE                   JURY (date &
                                                                                                              time)
             MNF-I Redacted Intelligence Report on Detainees,                      Preadmitted
             date range Spring 2007-early 2008:                                    11/27/2018
   PX-69
             Debriefing of detainee under Coalition forces control
             regarding training in Iran.
             MNF-I Redacted Intelligence Report on Detainees,                      Preadmitted
             date range Spring 2007-early 2008:                                    11/27/2018
   PX-70
             Debriefing of detainee under Coalition forces control
             regarding training in Iran.
             MNF-I Report on Captured Special Groups in                            Preadmitted   Pregent
             Iraq, dated July 2, 2007:                                             11/27/2018
             Briefing on Iranian-supported Special Groups
   PX-71
             operatives targeting Coalition forces, including senior
             Hezbollah operative Ali Mussa Daqduq.

             MNF-I Commander’s Report to Congress, dated                           Preadmitted
             September 11, 2007:                                                   11/27/2018
             Briefing regarding Iran’s use of its IRGC-QF to turn
   PX-72     the Special Groups into a Hezbollah-like force to fight
             a proxy war against the Iraqi state and Coalition forces
             in Iraq.

             MNF-I Commander’s Report to Congress, dated                           Preadmitted
             April 8-9, 2008:                                                      11/27/2018
   PX-73     Briefing regarding Iran’s lethal aid to Iraqi Special
             Groups fueling violence in Iraq.


                                                                        13
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 14 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                           FOR I.D.   IN                         SENT INTO
                                                                               EVIDENCE                   JURY (date &
                                                                                                          time)
             Statement by Zalmay Khalilzad, U.S. Permanent                     Preadmitted
             Representative, on the MNF-I Commander’s                          11/27/2018
             Report, dated April 28, 2008:
   PX-74
             Reporting on the IRGC-QF’s training, funding, and
             arming Iraqi Special Groups with Iranian weapons,
             including mortars, rockets and EFPs.
             Weekly Updates from the MNF-I Commander on                        Preadmitted
   PX-75     Iraq to the Secretary of Defense, dated February 24,              11/27/2018
             2007 – December 30, 2007.                                         SEALED
             U.S. Treasury Department Press Notification,                      Preadmitted   McIntyre
             dated August 22, 2013:                                            11/27/2018
   PX-76     Notification of Executive Order 13224 designations
             targeting four members of Hezbollah’s senior
             leadership.
             MNF-I Report titled “Kidnapping Threat Rep by                     Preadmitted
   PX-77     JAM IVO Baghdad (Zone 15) (Route Unknown): 0                      11/27/2018
             INJ/DAM,” dated December 22, 2006.
             Weekly Updates from the MNF-I Commander on                        Preadmitted   Oates
   PX-78     Iraq to the Secretary of Defense, dated December 31,              11/27/2018
             2007 – December 21, 2008.                                         SEALED
             Weekly Updates from the MNF-I Commander on                        Preadmitted
   PX-79     Iraq to the Secretary of Defense, dated January 12,               11/27/2018
             2009 – December 27, 2009.                                         SEALED
             Weekly Updates from the MNF-I Commander on                        Preadmitted
   PX-80     Iraq to the Secretary of Defense, dated February 1,               11/27/2018
             2010 – April 11, 2010.                                            SEALED

                                                                    14
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 15 of 28
Government                             TIMOTHY KARCHER, et al.,
Plaintiff                                      VS.                                  Civil No. 16-cv-00232 (CKK)
Defendant                              ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                            MARKED       RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                       FOR I.D.     IN                         SENT INTO
                                                                             EVIDENCE                   JURY (date &
                                                                                                        time)
             Tactical Interrogation Reports declassified by the              Preadmitted   McIntyre
   PX-81
             Department of Defense on April 6, 2018.                         11/27/2018    Pregent
             Video titled “Leauge [sic] of the Righteous (Asai’b 12/3/2018                 Oates
             Ahl Alhaq) – footage of generals [sic] confessions
   PX-82
             from ‘Generals Downfall’ part 2,” dated May 11,
             2011.
             Excerpt from Video titled “Leauge [sic] of the                  Admitted      Pregent
             Righteous (Asai’b Ahl Alhaq) – footage of generals              12/06/2018
   PX-82A
             [sic] confessions from ‘Generals Downfall’ part 2,”
             dated May 11, 2011 (3:54 – 4:18).
             MNF-I CIOC Information Paper, dated April 8,                    Preadmitted
   PX-83     2007 containing summaries of debriefings of Qais                11/27/2018
             Khazali and his associates.
             MNF-I CIOC Information Paper dated August 5, 12/3/2018          Preadmitted   Oates
   PX-84     2007 regarding the flow of funding for Jaysh al-Mahdi           11/27/2018
             and the Office of the Martyr Sadr.
             Shi’a SDE Tactical Interrogation Reports                        Preadmitted
   PX-85     declassified by the Department of Defense on February           11/27/2018
             23, 2018.
             Center for Army Lessons Learned, Tactical Site                  Preadmitted
             Exploitation and Cache Search Operations                        11/27/2018
   PX-86
             Handbook, dated May 2007. Manual describing site                SEALED
             exploitation procedures.
             Satellite Image and Video Animation of January                  Admitted      Pregent
   PX-87
             20, 2007 attack.                                                12/6/2018


                                                               15
                          Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 16 of 28
Government                            TIMOTHY KARCHER, et al.,
Plaintiff                                     VS.                                Civil No. 16-cv-00232 (CKK)
Defendant                             ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                          MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                     FOR I.D.    IN                         SENT INTO
                                                                          EVIDENCE                   JURY (date &
                                                                                                     time)
             MNF-I Commander’s Testimony to the U.S. Senate               Preadmitted
             Armed Services Committee given on May 22, 2008.              11/27/2018
   PX-88
             Testimony of General David Petraeus describing IED
             events in Iraq.
             Superseding Indictment, U.S. v. Larijani et al., No.
             10-cr-174 (D.D.C. September 15, 2010). Indictment
   PX-89
             describing conspiracy to smuggle into Iran electrical
             components later found in IEDs in Iraq.
             Explosive Ordnance Disposal Operations, ATP 4- 12/3/2018     Preadmitted   Bradley
             32, dated September 30, 2013.                                11/27/2018
   PX-90
             Explosive Ordnance Disposal operations manual
             published by the Department of the Army.
             Department of Defense, Directive No. 2000.19E,               Preadmitted
   PX-91     dated February 14, 2006.                                     11/27/2018
             Directive establishing JIEDDO.
             “The Joint Improvised Explosive Device Defeat                Preadmitted
             Organization: DOD’s Fight Against IEDs Today                 11/27/2018
   PX-92
             and Tomorrow,” dated November 2008. Report
             describing JIEDDO operations.
             U.S. Bureau of Alcohol, Tobacco, Firearms and
             Explosives Press Notification, dated February 27,
   PX-93
             2007. Notification describing ATF collaboration with
             the U.S. Military.
             U.S. Army Report Pursuant to AR 15-6, dated July 12/4/2018   Preadmitted   Barker
   PX-94     2, 2014:                                                     11/27/2018
             Army investigative report for March 23, 2008 attack.         SEALED

                                                             16
                         Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 17 of 28
Government                          TIMOTHY KARCHER, et al.,
Plaintiff                                   VS.                               Civil No. 16-cv-00232 (CKK)
Defendant                           ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                        MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                   FOR I.D.   IN                         SENT INTO
                                                                       EVIDENCE                   JURY (date &
                                                                                                  time)
             Video of EFP Attack on March 23, 2008, dated
   PX-95     March 23, 2008.

             U.S. Army Report Pursuant to AR 15-6, dated 12/6/2018     Preadmitted   Pregent
             February 14, 2007:                                        11/27/2018
   PX-96
             Army investigative report for January 20, 2007            SEALED
             Karbala attack.
             SIGACT Report, dated January 20, 2007:                    Preadmitted
   PX-97
             Report for January 20, 2007 Karbala attack.               11/27/2018
             Collateral Investigation Report, revised February
   PX-98
             27, 2007, for Johnathon Millican.
             U.S. Army Presentation re Provision of the AR 15-
   PX-99     6 Investigation Results to the Family of Brian
             Freeman, undated.
             Post-attack photographs taken by Billy Wallace,
             dated January 20-21, 2007:
   PX-100
             Photographs of aftermath of January 20, 2007 Karbala
             attack, taken by Billy Wallace.
             Sworn statement of Johnny Washburn, dated
             February 7, 2007:
             Post-Karbala attack sworn statement provided to the
   PX-101    Army by Johnny Washburn.




                                                            17
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 18 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                               MARKED       RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                          FOR I.D.     IN                         SENT INTO
                                                                                EVIDENCE                   JURY (date &
                                                                                                           time)
             U.S. Treasury Department Press Notification,           12/3/2018   Preadmitted   Levitt
             dated November 19, 2012:                                           11/27/2018
             Notification of Executive Order 13224 designation of
   PX-102
             senior Hezbollah operative Ali Mussa Daqduq, who
             liaised with Iraqi Special Groups and was responsible
             for the January 20, 2007 attack in Karbala.
             Journal entries of Ali Mussa Daqduq, dated January                 Admitted      Pregent
             2007:                                                              12/6/2018
             22 pages of translated journal entries authored by Ali
   PX-103
             Mussa Daqduq and seized during the capture of Qais
             Khazali and Laith Khazali, founders and leaders of
             AAH.
             Weekly Update from the MNF-I Commander on                          Preadmitted
   PX-104    Iraq to the Secretary of Defense, dated March 17,                  11/27/2018
             2007 – March 23, 2007.
             52nd Ordnance Group Presentation, undated.             12/3/2018   Preadmitted   Bradley
   PX-105                                                                       11/27/2018
                                                                                SEALED
             Presentation Slides titled “Ali Musa Daqduq                        Preadmitted
   PX-106
             (AMD) aka. Hamid ‘The Mute’” (undated).                            11/27/2018
             Declassified Detainee Documents re Layth Khazali 12/6/2018         Preadmitted   McIntyre
   PX-107    and Ali Musa Daqduq, dated October 5, 2008 and                     11/27/2018
             May 22, 2009.
             U.S. Army Site Exploitation Manual, ATP 3-90.15,                   Preadmitted
   PX-108
             dated July 28, 2015.                                               11/27/2018


                                                                  18
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 19 of 28
Government                             TIMOTHY KARCHER, et al.,
Plaintiff                                      VS.                                  Civil No. 16-cv-00232 (CKK)
Defendant                              ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                              MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                         FOR I.D.   IN                         SENT INTO
                                                                             EVIDENCE                   JURY (date &
                                                                                                        time)
             Brian Freeman – Casualty report, dated February 8,
   PX-109
             2007.
             Weapons Technical Intelligence Handbook,                        Preadmitted
   PX-110    Version 2.0, March 2014.                                        11/27/2018
                                                                             SEALED
             Video report broadcast on al-Ahed TV of the
   PX-111    Asa’ib Ahl al-Haq Conference, dated October 31,
             2011.
             Video titled “Largest EFP Cache for MND-C,”
   PX-112
             dated April 7, 2008.
             Video compilation of IED and EFP attacks on 12/6/2018                         Lutz
   PX-113    Coalition forces’ armored vehicles posted to the
             Internet by Kata’ib Hezbollah, undated.
             Brian Freeman – Death certificate, dated January 26,
   PX-114    2007.

             Video – “Earth's Story to the Skies” – Nouri al- 12/6/2018                    Oates
   PX-115    Maliki visits Lebanon in December 2014 and visits
             with Hezbollah leaders.
             Asa’ib Ahl al-Haq (“AAH”) a/k/a “League of
             Righteous People” Website Capture, dated August
   PX-116    19, 2010:
             AAH webpage listing its leaders, including Hezbollah
             leader Hassan Nasrallah.
             AAH Website Capture, dated August 19, 2010:
   PX-117
             AAH list of videos of attacks on MNF-I forces.

                                                                  19
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 20 of 28
Government                               TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                                ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                 MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                            FOR I.D.   IN                         SENT INTO
                                                                                EVIDENCE                   JURY (date &
                                                                                                           time)
             AAH Website Capture, dated November 10, 2010:                      Admitted      Pregent
             AAH homage to Azhar al-Dulaimi explicitly                          12/6/2018
   PX-118    confirming his involvement in the January 20, 2007
             attack in Karbala, Iraq.

             Video of Qais Khazali conferring with Hezbollah
             Operatives, dated December 3, 2017:
   PX-119    Video of Qais Khazali, the founder and leader of AAH,
             on the Lebanon-Israel border.

             Photograph of Qais Khazali and IRGC-QF
             commander Qasem Soleimani, published November
             18, 2014:
   PX-120
             Photograph of Qais Khazali and Qasem Soleimani, an
             Iranian senior military officer in the IRGC and a
             commander of the IRGC-QF.
             Satellite Imaging of site of May 3, 2005 attack.   12/3/2018                     Bartlett
   PX-121
             Video of interview given to an Iranian Afak TV                     Admitted      McIntyre
             channel by Iraqi Special Groups leader Abu Mahdi                   12/11/2018
   PX-122    al-Muhandis, dated April 4, 2017:
             Includes video of Iraqi Special Groups leader Abu
             Mahdi al-Muhandis meeting with Qasem Soleimani.
             SIGACT Report of May 3, 2005 attack.              12/4/2018        Preadmitted   Barker
   PX-123                                                                       11/27/2018
                                                                                SEALED

                                                                     20
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 21 of 28
Government                               TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                                ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                 MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                            FOR I.D.   IN                         SENT INTO
                                                                                EVIDENCE                   JURY (date &
                                                                                                           time)
             Robert Bartlett – Casualty Report, dated May 3, 12/4/2018                        Barker
   PX-124
             2005.
             Declaration of Col. (Ret.) Kevin Farrell re May 3, 12/4/2018                     Barker
   PX-125
             2005 attack, dated August 14, 2018.
             Post-attack photographs provided by Robert                         Admitted      Bartlett
             Bartlett:                                                          12/3/2018
   PX-126
             Photographs of Humvee after May 3, 2005 attack.

             Satellite Imaging of site of March 23, 2008 attack.
   PX-127
             Satellite Imaging of site of January 20, 2007 attack.
   PX-128
             U.S. Military Investigative Reports:                12/4/2018      Preadmitted   Barker
             U.S. Central Command response to FOIA request                      11/27/2018
   PX-129    regarding the March 23, 2008 attack in which Andrew                SEALED
             Habsieger, Christopher Hake, and George Delgado
             were killed.
             U.S. Military Investigative Reports:                12/4/2018      Preadmitted   Barker
             U.S. Central Command response to FOIA request                      11/27/2018
   PX-130
             regarding the May 9, 2008 attack in which Wesley                   SEALED
             Williamson was injured.
             U.S. Military Investigative Reports:                12/4/2018      Preadmitted   Barker
             U.S. Central Command response to FOIA request                      11/27/2018
   PX-131
             regarding the March 17, 2008 attack in which                       SEALED
             Christopher Levi was injured.


                                                                     21
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 22 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                           FOR I.D.    IN                         SENT INTO
                                                                                EVIDENCE                   JURY (date &
                                                                                                           time)
             U.S. Military Investigative Reports:                   12/4/2018   Preadmitted   Barker
             U.S. Central Command response to FOIA request                      11/27/2018
   PX-132
             regarding the October 22, 2006 attack in which David               SEALED
             Haines was injured.
             U.S. Military Investigative Reports:                   12/4/2018   Preadmitted   Barker
             U.S. Central Command response to FOIA request                      11/27/2018
   PX-133
             regarding the May 17, 2009 attack in which Robert                  SEALED
             Canine was injured.
             Post-attack photographs and report provided by         12/4/2018   Admitted      Barker
   PX-134    Robert Canine, dated May 17, 2009:                                 12/4/2018     Canine
             Photographs of Humvee after May 17, 2009 attack.
             Post-attack photographs provided by David              12/4/2018   Admitted      Barker
   PX-135    Haines, dated October 23, 2006:                                    12/4/2018     Haines
             Photographs of Humvee after October 22, 2006 attack.
             Post-attack photographs, dated March 23, 2008:
   PX-136    Photographs of Bradley Fighting Vehicle after March
             23, 2008 attack.
   PX-137    Robert Canine – Birth Certificate.
   PX-138    Wesley Williamson – Birth Certificate.
   PX-139    David Haines – Birth Certificate.
             George Delgado – Casualty report, dated April 8,
   PX-140
             2008.
             George Delgado – Death certificate, dated March 31,
   PX-141
             2008.
   PX-142    George Delgado – Birth Certificate.
   PX-143    Christopher Levi – Birth Certificate.

                                                                    22
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 23 of 28
Government                                TIMOTHY KARCHER, et al.,
Plaintiff                                         VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                                 ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                   MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                              FOR I.D.   IN                         SENT INTO
                                                                                  EVIDENCE                   JURY (date &
                                                                                                             time)
   PX-144    Andrew Habsieger – Birth Certificate.
             Andrew Habsieger – Casualty report, dated April 8,
   PX-145
             2008.
             Andrew Habsieger – Death certificate, dated March
   PX-146
             31, 2008.
             Johnathon Millican – Birth Certificate.
   PX-147
             Evan Kirby – Birth Certificate.
   PX-148
             Marvin Thornsberry – Birth Certificate.
   PX-149
             Brian Freeman – Birth Certificate.
   PX-150
             Christopher Hake – Death certificate, dated March
   PX-151
             31, 2008.
   PX-152    Christopher Hake – Birth Certificate.
             Expert Report of Lt. Gen. (Ret.) Michael Oates:                      Admitted      Oates
             Liability expert report regarding the role of the IRGC               12/3/2018
   PX-153    and Hezbollah in creating and sustaining Iraqi Special               SEALED
             Groups, including by financing, supplying, training,
             and arming them.
             Expert Report of Dr. Matthew Levitt:                                 Admitted      Levitt
             Liability expert report regarding Iran’s material                    12/3/2018
   PX-154    support to terrorism, including its use of the IRGC and
             Hezbollah as instruments of its terrorist activities in
             Iraq between 2003 and 2011.

                                                                       23
                             Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 24 of 28
Government                                TIMOTHY KARCHER, et al.,
Plaintiff                                         VS.                                     Civil No. 16-cv-00232 (CKK)
Defendant                                 ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                    MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                               FOR I.D.   IN                         SENT INTO
                                                                                   EVIDENCE                   JURY (date &
                                                                                                              time)
             Expert Report of Michael Pregent:                                     Admitted      Pregent
             Liability expert report regarding overview of the IRGC                12/6/2018
             and Hezbollah’s role in supporting terrorist attacks in               SEALED
   PX-155
             Iraq between 2003 and 2011, and an assessment of
             Iran’s responsibility for the January 20, 2007 attack in
             Karbala, Iraq.
             Expert Report of Col. (Ret.) Leo Bradley:                             Admitted      Bradley
             Liability expert report regarding development of                      12/3/2018
   PX-156    MNF-I’s Explosive Ordnance Disposal capabilities, its                 SEALED
             tools to investigate IED/EFP seizures and attacks, and
             findings that EFPs were linked to Iran.
             Expert Report of Russell McIntyre:                                    Admitted      McIntyre
             Liability expert report regarding development of                      12/6/2018
             MNF-I intelligence on Iran’s and Hezbollah’s                          SEALED
   PX-157    development of Special Groups in Iraq and
             orchestrating attacks on MNF-I forces, including
             through the use of EFPs.

             Expert Report of Capt. (Ret.) D. Wade Barker:                         Admitted      Barker
             Liability expert report regarding forensic analysis of                12/4/2018
             specific bellwether EFP attacks in Iraq and the                       SEALED
             technical aspects of designing, manufacturing, and
   PX-158
             detonating EFPs.




                                                                        24
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 25 of 28
Government                               TIMOTHY KARCHER, et al.,
Plaintiff                                        VS.                                    Civil No. 16-cv-00232 (CKK)
Defendant                                ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                  MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                             FOR I.D.   IN                         SENT INTO
                                                                                 EVIDENCE                   JURY (date &
                                                                                                            time)
             Expert Report of Col. (Ret.) Kevin Lutz:                            Admitted      Lutz
             Liability expert report regarding forensic analysis of              12/6/2018
   PX-159    specific bellwether EFP attacks and the attribution of              SEALED
             such attacks to Iraqi Special Groups trained and
             supplied by Hezbollah and IRGC-QF.
             Expert Report of Dr. Shean Phelps:                                  Admitted      Phelps
             Combat polytrauma.                                                  12/6/2018
   PX-160
                                                                                 SEALED

             Expert Report of Dr. Russell Gore:                                  Admitted      Gore
   PX-161
             Traumatic brain injuries.                                           12/4/2018
             Expert Report of Dr. Romney Andersen:                               Admitted      Andersen
   PX-162    Orthopedic injuries.                                                12/3/2018

             Expert Report of Dr. Charles Marmar:                                Admitted      Marmar
   PX-163    Emotional injuries including post-traumatic stress                  12/4/2018
             disorder and depressive disorders.
             Johnathon Millican – Award announcement, Silver
   PX-164
             Star, dated June 28, 2007.
             Johnathon Millican – Casualty report, dated
   PX-165
             January 26, 2007.
             Billy Wallace – Birth Certificate.
   PX-166
             NATO Report, “Allied Joint Doctrine for                             Preadmitted
   PX-167    Countering-Improvised Explosive Devices,” AJP-                      11/27/2018
             3.15 (B), dated May 31, 2012.                                       SEALED

                                                                      25
                            Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 26 of 28
Government                              TIMOTHY KARCHER, et al.,
Plaintiff                                       VS.                                   Civil No. 16-cv-00232 (CKK)
Defendant                               ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                                MARKED     RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                           FOR I.D.   IN                         SENT INTO
                                                                               EVIDENCE                   JURY (date &
                                                                                                          time)
             NATO Report, “Technical Exploitation,” AIntP-                     Preadmitted
   PX-168    10, dated September 17, 2015                                      11/27/2018
                                                                               SEALED
             U.S. Army Report, “Operations Research Support                    Preadmitted
             to the Counter-IED Fight in Combined Joint Task                   11/27/2018
   PX-169
             Force (CJTF) Paladin,” last modified September 15,                SEALED
             2015.
             71st Explosive Ordnance Disposal Group Report 12/3/2018           Preadmitted   Bradley
   PX-170    titled “CJTF PALADIN R-CAAT JUL 11-JUN 12”.                       11/27/18
                                                                               SEALED
             ORSA Handbook for the Senior Commander, dated                     Preadmitted
   PX-171    March 2008.                                                       11/27/2018

             Robert Bartlett – Birth Certificate.
   PX-172
             U.S. Treasury Department Press Notification,                      Preadmitted
             dated November 13, 2018:                                          11/27/2018
             Notification of Executive Order 13224 (SDGT)
   PX-173
             designations targeting four Hezbollah operatives who
             lead and coordinate the group’s operational,
             intelligence and financial activities in Iraq.
             Declaration of Col. (Ret.) William Rabena re
             January 20, 2007 attack:
   PX-174    Sworn statement provided by the Investigating
             Officer who authored the Army investigative report
             for the January 20, 2007 Karbala attack.

                                                                    26
                           Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 27 of 28
Government                             TIMOTHY KARCHER, et al.,
Plaintiff                                      VS.                             Civil No. 16-cv-00232 (CKK)
Defendant                              ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                        MARKED      RECEIVED      WITNESS      EXHIBITS
   NUMBER                                                   FOR I.D.    IN                         SENT INTO
                                                                        EVIDENCE                   JURY (date &
                                                                                                   time)
   PX-175    Video: Tissue model designed to show trauma.  Demo Only                  Gore
                                                           12/4/2018
   PX-176    Video: Self-reflected artwork of brain.       Demo Only                  Gore
                                                           12/4/2018
   PX-177    Video: Shock waves.                           Demo Only                  Gore
                                                           12/4/2018
   PX-178    Letter from Christopher Hake to son Gage.     Demo Only                  Hake
                                                           12/4/2018
   PX-179    Photos of Rusty Mason’s Unit dated March 08, Demo Only                   Mason
             2008.                                         12/4/2018
   PX-180    Large pieces of shrapnel removed from David Demo Only                    Haines
             Haines.                                       12/4/2018
   PX-181    Video: OIF 2016 “Route Pluto” Multi-array EFP Demo Only                  Phelps
             Strike.                                       12/6/2018
   PX-182    Photos of Qais Khazali and Laith Khazali.                  Admitted      Pregent
                                                                        12/6/2018
   PX-183    Chart of Hezbollah leaders.                    Demo Only                 Pregent
                                                            12/6/2018
   PX-184    Dr. Matthew Levitt PowerPoint Demonstrative.   Demo Only                 Levitt
                                                            12/3/2018
   PX-185    Lt. Gen. (Ret.) Michael Oates PowerPoint       Demo Only                 Oates
             Demonstrative.                                 12/3/2018
   PX-186    Col. (Ret.) Leo Bradley PowerPoint             Demo Only                 Bradley
             Demonstrative.                                 12/3/2018
   PX-187    Plaintiff Robert Bartlett PowerPoint           Demo Only                 Bartlett
             Demonstrative.                                 12/3/2018

                                                            27
                          Case 1:16-cv-00232-CKK Document 68 Filed 12/19/18 Page 28 of 28
Government                            TIMOTHY KARCHER, et al.,
Plaintiff                                     VS.                               Civil No. 16-cv-00232 (CKK)
Defendant                             ISLAMIC REPUBLIC OF IRAN
Joint

   EXHIBIT   DESCRIPTION OF EXHIBITS                            MARKED      RECEIVED   WITNESS      EXHIBITS
   NUMBER                                                       FOR I.D.    IN                      SENT INTO
                                                                            EVIDENCE                JURY (date &
                                                                                                    time)
   PX-188    Dr. Romney Andersen PowerPoint Demonstrative.      Demo Only              Andersen
                                                                12/3/2018
   PX-189    Capt. (Ret.) D. Wade Barker PowerPoint             Demo Only              Barker
             Demonstrative.                                     12/4/2018
   PX-190    Dr. Charles Marmar PowerPoint Demonstrative.       Demo Only              Marmar
                                                                12/4/2018
   PX-191    Dr. Russell Gore PowerPoint Demonstrative.         Demo Only              Gore
                                                                12/4/2018
   PX-192    Plaintiff Robert Canine PowerPoint                 Demo Only              Canine
             Demonstrative.                                     12/4/2018
   PX-193    Plaintiff Wesley Williamson PowerPoint             Demo Only              Williamson
             Demonstrative.                                     12/4/2018
   PX-194    Plaintiff David Haines PowerPoint Demonstrative.   Demo Only              Haines
                                                                12/4/2018
   PX-195    Col. (Ret.) Kevin Lutz PowerPoint Demonstrative.   Demo Only              Lutz
                                                                12/6/2018
   PX-196    Russell McIntyre PowerPoint Demonstrative.         Demo Only              McIntyre
                                                                12/6/2018
   PX-197    Dr. Shean Phelps PowerPoint Demonstrative.         Demo Only              Phelps
                                                                12/6/2018
   PX-198    Michael Pregent PowerPoint Demonstrative.          Demo Only              Pregent
                                                                12/6/2018




                                                                28
